Affirmed and Memorandum Opinion filed November 5, 2019




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-19-00437-CV

           IN THE INTEREST OF A.R.E. AND Z.K.E., CHILDREN


                     On Appeal from the 315th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2017-02174J

                           MEMORANDUM OPINION

      In this accelerated appeal a mother seeks reversal of the trial court’s final
decree terminating her parental rights to two young children. She challenges the
legal and factual sufficiency of the evidence to support the trial court’s findings on
two predicate termination grounds and its finding that termination of her parental
rights is in the best interest of the children. We affirm.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

      S.F. (“Mother”) is the natural parent of A.R.E. (“Adam”) and Z.E. (“Zach”),
the two young children at the center of this termination suit. 1 A.R.E. (“Father”) is
the natural parent of Zach. The trial court terminated both Mother’s and Father’s
parental rights to Zach and Mother’s parental rights to Adam. Father has not
appealed. Adam’s natural father relinquished his rights by an irrevocable affidavit
of relinquishment and has not appealed.

       A. Pretrial Removal Affidavit

       In April 2017, the Department of Family and Protective Services (“the
Department”) received a referral stating that law enforcement had been called to
Mother’s and Father’s apartment because Father allegedly had fired a gun at
another individual. When law enforcement officers arrived, they could see one-
year-old Adam peeking out of the blinds of the apartment. Upon entering the
home, law enforcement officers saw Father and two others smoking marijuana.
Mother was in the kitchen with one-month-old Zach. The officers saw cocaine,
marijuana, and drug paraphernalia, including glass pipes, rolling paper, and
scrapers used for heroine, on the kitchen counter. They found a gun in a trash can
easily accessible by one-year-old Adam. Police immediately arrested Father for
aggravated assault with a deadly weapon, possession of cocaine, and unlawful
possession of a firearm. Law enforcement officers allowed Mother to leave with
the two children because she denied using drugs and claimed to be trapped in the
relationship with Father. Father’s father retrieved Mother and the children and took
them to stay at his home.

       A Department investigator met with Mother the next day. Mother insisted
that she did not use drugs but she could not give the investigator an explanation for
staying in the home with Father where drugs were being used and sold. Mother

       1
        We use pseudonyms to refer to appellant, the children, and other family members. See
Tex. Fam. Code Ann. § 109.002(d); Tex. R. App. P. 9.8.

                                             2
confirmed that she was aware that these activities were occuring in the home.
Mother told the investigator that she was on probation for possession of a
controlled substance and recently had passed a drug test. Mother said she was
willing to take a hair follicle and urine test. The investigator found both children to
be in good health and well-bonded with Mother.

      Mother explained to the investigator that she was afraid to leave Father
because of the history of domestic abuse between the two of them. Yet, Mother
said that after the latest incident, she was finally “done” with Father. Mother said
that she did not abuse drugs or alcohol and that the possession charge stemmed
from her “taking the charge” for Father’s uncle (“Uncle”). Mother provided a list
of contacts who potentially could care for the children. All of Mother’s contacts
either declined to care for the children or were unsuitable because of a criminal
record. When the investigator determined an emergency placement would be
necessary, Mother cooperated in surrendering the children to the Department.

      The Department earlier had investigated the family and “ruled out” the
complaints. One of the prior reports contained allegations that Uncle and Mother
had gotten into an argument and Uncle almost struck Mother and Adam with a
metal flagpole. Another prior report contained allegations that drugs were being
sold out of the home and that Father had used Mother’s urine to falsify Father’s
results on a drug test. According to that report, Mother, Father, and Uncle would
get into physical fights and during one of these fights, Father threw something and
almost hit baby Adam.

      Aside from Mother’s “guilty” plea to the possession charge, evidence
showed no criminal history. Father has a lengthy criminal history, which includes
multiple charges of assault causing bodily injury against a family member, theft,
and burglary. At the time of the investigation, three felony charges were pending

                                          3
against Father from the gunshot incident that resulted in the Department’s
investigation.

      B. Trial

      Harris County Sherriff’s Office

      Deputy Jimmy Satterfield of the Harris County Sherriff’s Office testified
that in April 2017, he was called out on a “weapon disturbance call.” The caller
reported that Father fired a gun at her after she attempted to get a refund on
marijuana she had purchased from him. When Satterfield arrived at the residence,
he noticed the odor of marijuana and saw, in plain view, a bag of marijuana and a
bag filled with a white powdery substance that later tested positive for cocaine.
Satterfield testified that Mother told him a firearm was located in the garbage can
near Father. According to Satterfield, the scene presented a dangerous situation for
the children due to their access to the gun and the drugs in plain view in the home.

      Father

      Father confirmed that he had been convicted of attempted possession of a
firearm by a felon and possession of cocaine as a result of the April 2017 incident.
Yet, Father denied that he had ever fired a firearm. He testified that he did not
know who brought the cocaine into his home. During Father’s testimony, the trial
court admitted into evidence Father’s 2013 conviction of criminal trespass and
Father’s 2017 conviction of assault against Mother. The assault conviction
stemmed from an incident in September 2016. According to the indictment in that
case, Father struck Mother in the face while they were arguing. At that time,
Mother was pregnant with Zach and Adam was seven months old. Father entered a
plea of “guilty” to that offense. At the time of trial, Father was facing another
family assault charge in Fort Bend County. He testified he did not know the origin


                                          4
of this charge and would not confirm that the complainant was Mother.

      Father testified that he was not living with Mother at the time of trial and
had not lived with her, nor seen her, since the middle of the prior year, or eight
months before trial. Father explained that he and Mother were evicted from their
apartment in August 2018, and have not lived together since that time. Father said
he had never been to the apartment where Mother was living at the time of trial.
According to Father, he did not know whether Mother still had custody of the two
younger children born to the couple after this investigation began. Father claimed
that he and Mother had no contact. He confirmed that Fort Bend County opened a
second investigation as to the two younger children as a result of an alleged
domestic violence dispute occurring in August 2018, but Father testified that the
alleged incident never occurred and that he was not present at the couple’s
residence when it was alleged to have occurred.

      Father further testified that the last time he saw Adam and Zach was three
months before trial, during a supervised visitation. Father said that the boys
seemed to have “attitude problems” and were “acting out.”

      Mother

      Mother denied using drugs and testified that she had been “clean” for six
years. The Department introduced evidence showing Mother tested positive for
cocaine and marijuana in May 2017. Mother testified that she had only ever used
marijuana and had never used cocaine.

      Mother confirmed that the domestic dispute with Father occurred in August
2018. She explained that she and Father had gotten into an argument about a trip to
Galveston beach. Mother said Father pushed her against a wall, then pushed her
down, and kicked her in the stomach. Mother said she and Father were evicted


                                        5
from their apartment shortly after that incident. The Fort Bend County
investigation regarding the couple’s two younger children stemmed from the
Galveston incident. Mother explained that she still has custody of her two younger
children despite the Fort Bend investigation.

      Mother acknowledged the 2016 domestic dispute in which Father struck her.
Following the abuse, Mother continued living with Father and the couple went on
to have three more children.

      Mother confirmed that Father had hit or pushed her several times, both
before and after the couple had children. Mother explained that she knew Father
was a violent man before they began having children together. Mother denied that
Father ever fired a gun during the 2017 incident and denied that she told Officer
Satterfield that the gun was in the trash can.

      Mother testified that she and Father separated in August 2018. According to
Mother, she never sees Father, other than when he “sometimes comes to the door”
to drop off diapers. Mother testified that she believed Father’s parental rights
should be terminated and that she would never be in a romantic relationship with
him again.

      Mother, who was twenty-one years old at the time of trial, was working
between 30 – 40 hours a week at a laundromat. Before taking that position, she
worked at a Dollar Store for more than a year. Mother also completed the
requirements of her family service plan.

      The Department’s Investigators

      One of the Department’s caseworkers, Ciara Batchan, testified that Mother
completed her service plan and had been living in the same apartment for six
months. Mother attended all court hearings, maintained employment, and attended

                                           6
most of her visits with the children, though she missed a few visits due to
pregnancy. Mother tested positive for marijuana and cocaine in her first drug test
in May 2017. Since that time, all her drug tests returned negative.

      According to Batchan, the Department wanted to terminate Mother’s
parental rights, despite the completion of her service plan, because Mother
demonstrated an inability to be protective of the children. The Department was
concerned due to the incidents of domestic violence, and Mother’s decision to
continue living with Father despite his criminal history. Batchan explained that
throughout the investigation Mother continually failed to demonstrate that she
would apply what she learned in her parenting classes and that Mother was not
protecting her children from Father.

      Batchan testified about her suspicions that Mother and Father still were
involved in a romantic relationship. Investigators in the Fort Bend case had
reported seeing Father’s vehicle at Mother’s home. Batchan acknowledged,
however, that she lacked definitive proof or personal knowledge that Father was
living with Mother. Batchan reiterated that the Department’s main concern was
Mother’s inability to “defend herself or remove herself from the situation.”
Additionally, as a result of the Department’s interactions with Mother in both of
the cases, the Department has become concerned with Mother’s truthfulness.

      Batchan further testified that Adam and Zach were in a foster placement
where they were receiving love and care. The foster family would like to adopt the
boys. According to Batchan, Adam and Zach “know of mom,” but they are more
closely bonded with their foster parents than with Mother.

      Claudia Sorto, another Department caseworker, testified that she has
attempted to visit Mother at home on at least eight occasions, but has been into the
home only once. On one occasion, Mother did not allow Sorto into the home and
                                          7
on all other occasions Mother was not home. Sorto called law enforcement for a
welfare check on Mother’s home one night because she was concerned about the
children. A male answered the door and identified himself as Father’s brother and
provided identification documents. However, the officer’s body-cam recorded the
male’s face and he later was identified as Father.

      Maternal Grandmother

      Mother’s mother (“Grandmother”) testified that Mother is a good mother,
but Grandmother shared concerns about the children, noting she was afraid for the
children’s safety in Father’s presence. Grandmother testified about an incident in
which she watched Father get into a fight with someone and then intentionally hit
that person with his vehicle. According to Grandmother, the family, including
Mother and Father, spent the past Christmas together at Mother’s apartment, just
four months before trial. Grandmother and Father were both present at the hospital
when Mother’s and Father’s fourth child was born, just three months before trial.
Grandmother also explained that she was aware Father would sneak into Mother’s
apartment through the back balcony. Additionally, Grandmother testified that
Father was present at Mother’s apartment just two months before trial for one of
the children’s birthday celebrations. Grandmother shared her belief that Mother
made a bad decision to stay in a relationship with Father. She said that she initially
told her daughter to stop seeing Father when she found out that Father was selling
drugs. At the time of trial, Grandmother did not believe that Mother should have
custody of Adam or Zach. Grandmother confirmed that Mother and Father are still
in a romantic relationship.

      Foster Mother

      The children’s foster mother (“Foster Mother”) testified that Adam and Zach
are doing very well in her home. At the time of trial, the boys had been living with
                                          8
her family for almost two years and were two and three years old. Foster Mother
and her husband would like to adopt the boys. Both young boys are medically and
developmentally on target and Foster Mother regularly takes them to the
pediatrician. According to Foster Mother, the boys are well-bonded and “attached”
to her two older daughters. They love to sing, dance, and attend church with the
family. Foster Mother testified that the boys never ask about Mother. The boys
each have their own bedroom and the family has two dogs that the boys love.

      Guardian Ad Litem

       The guardian ad litem opined that it would be in the children’s best interest
to terminate Mother’s parental rights.

      Final Decree of Termination

      The trial court signed a final decree of termination terminating Mother’s
parental rights under subsections 161.001(b)(1)(D) and (E) of the Family Code.
See Tex. Fam. Code Ann. §§ 161.001(b)(1)(D), (E). The trial court further found it
would be in the boys’ best interest to terminate Mother’s parental rights. This
appeal followed.

                             II. ISSUES AND ANALYSIS

      Parental rights can be terminated upon proof by clear and convincing
evidence that (1) the parent has committed an act prohibited by section
161.001(b)(1); and (2) termination is in the best interest of the child. Tex. Fam.
Code Ann. § 161.001(b)(1), (2); In re J.O.A., 283 S.W.3d 336, 344 (Tex. 2009).
Mother argues the record evidence is insufficient on the predicate termination
grounds and on the issue of best interest.



      A. Standard of Review
                                             9
      Due to the severity and permanency of terminating the parental relationship,
Texas requires clear and convincing evidence to support such an order. See Tex.
Fam. Code Ann. § 161.001; In re J.F.C., 96 S.W.3d 256, 265–66 (Tex. 2002).
“Clear and convincing evidence” means “the measure or degree of proof that will
produce in the mind of the trier of fact a firm belief or conviction as to the truth of
the allegations sought to be established.” Tex. Fam. Code Ann. § 101.007; In re
J.F.C., 96 S.W.3d at 264. This heightened burden of proof results in a
“correspondingly searching standard of appellate review.” In re A.C., 560 S.W.3d
624, 630 (Tex. 2018); see In re C.M.C., 273 S.W.3d 862, 873 (Tex. App.—
Houston [14th Dist.] 2008, no pet.).

      In reviewing legal sufficiency of the evidence in a parental-termination case,
we must consider all evidence in the light most favorable to the finding to
determine whether a reasonable fact finder could have formed a firm belief or
conviction that its finding was true. In re J.O.A., 283 S.W.3d at 344. We assume
that the fact finder resolved disputed facts in favor of its finding if a reasonable fact
finder could do so, and we disregard all evidence that a reasonable fact finder
could have disbelieved. Id.; In re G.M.G., 444 S.W.3d 46, 52 (Tex. App.—
Houston [14th Dist.] 2014, no pet.). Yet, this does not mean that we must disregard
all evidence that does not support the finding. In re D.R.A., 374 S.W.3d 528, 531
(Tex. App.—Houston [14th Dist.] 2012, no pet.). Because of the heightened
standard, we also must be mindful of any undisputed evidence contrary to the
finding and consider that evidence in our analysis. Id.

      In reviewing the factual sufficiency of the evidence under the clear-and-
convincing burden, we consider and weigh disputed evidence contrary to the
finding against all the evidence favoring the finding. In re A.C., 560 S.W.3d at
631; see In re J.O.A., 283 S.W.3d at 345. “If, in light of the entire record, the

                                           10
disputed evidence that a reasonable fact finder could not have credited in favor of
the finding is so significant that a fact finder could not reasonably have formed a
firm belief or conviction, then the evidence is factually insufficient.” In re J.O.A.,
283 S.W.3d at 345. We give due deference to the fact finder’s findings and we do
not substitute our own judgment for that of the fact finder. In re H.R.M., 209
S.W.3d 105, 108 (Tex. 2006).

      1. Endangerment Under Subsection (E)

      Mother argues the evidence is legally and factually insufficient to support
termination under sections 161.001(b)(1)(D) and (E). Tex. Fam. Code Ann. §§
161.001(b)(1)(D), (E). Only one predicate finding under section 161.001(b)(1) is
necessary to support a judgment of termination when there is also a finding that
termination is in the children’s best interest. In re A.V., 113 S.W.3d 355, 362 (Tex.
2003). We begin by addressing the trial court’s finding under subsection (E).

       In reviewing a subsection (E) finding, we are mindful of the requirement
that Mother’s appeal be meaningful and that we detail our analysis of the
sufficiency of the evidence supporting an (E) finding. In re P.W., 579 S.W.3d 713,
725 (Tex. App.—Houston [14th Dist.] 2019, no pet.). By making the (E) finding,
the trial court found that Mother engaged in conduct or knowingly placed Adam
and Zach with persons who engaged in conduct that endangered their physical or
emotional well-being. Tex. Fam. Code Ann. § 161.001(b)(1)(E). A finding of
endangerment under subsection (E) requires evidence that the endangerment
resulted from the parent’s conduct, including acts, omissions, or failures to act. In
re S.R., 452 S.W.3d 351, 361 (Tex. App.—Houston [14th Dist.] 2014, pet. denied).
Termination of the parent-child relationship under subsection (E) must be based on
more than a single act or omission; the statute requires a voluntary, deliberate, and
conscious course of conduct by the parent. Id. A court properly may consider

                                         11
actions and inactions occurring both before and after a child’s birth to establish a
course of conduct. In re A.L.H., 515 S.W.3d 60, 91 (Tex. App.—Houston [14th
Dist.] 2017, pet. denied).

      While endangerment often involves physical endangerment, the statute does
not require that conduct be directed at a child or that the child actually suffer
injury; rather, the specific danger to the child’s well-being may be inferred from
the parent’s misconduct alone. Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d
531, 533 (Tex. 1987). A parent’s conduct that subjects a child to a life of
uncertainty and instability endangers the child’s physical and emotional well-
being. In re F.E.N., 542 S.W.3d 752, 764 (Tex. App.—Houston [14th Dist.] 2018,
no pet.).

      Mother admitted that Father physically abused her on numerous occasions
both before and after Zach and Adam were born. Specifically, during trial, she
estimated that Father had physically assaulted her at least ten times before the
children were born. In April 2017, Mother told Department investigators that she
was finally “done” with Father after he was arrested. By August 2018, Mother and
Father were living together again. During that period, Mother reported that Father
pushed her down against a wall and kicked her. Mother testified that she and
Father finally were finished after this incident. Yet, Grandmother testified that
Mother and Father were still in a romantic relationship and had spent time together
as recently as two months before trial.

      Evidence of domestic violence may be considered as evidence of
endangerment under subsection (E). In re K-A.B.M., 551 S.W.3d 275, 286 (Tex.
App.—El Paso 2018, no pet.). A parent’s abusive or violent conduct can produce a
home environment that endangers a child’s well-being. In re J.I.T.P., 99 S.W.3d
841, 845 (Tex. App.—Houston [14th Dist.] 2003, no pet.). Domestic violence,

                                          12
want of self-control, and propensity for violence may be considered as evidence of
endangerment. Id.; see In re M.R., 243 S.W.3d 807, 819 (Tex. App.—Fort Worth
2007, no pet.) (considering mother’s having “exposed her children to domestic
violence,” as evidence of endangerment under subsection (E)); see also Sylvia M.
v. Dallas Cty. Welfare Unit, 771 S.W.2d 198, 204 (Tex. App.—Dallas 1989, no
writ) (considering “volatile and chaotic” marriage altercation during pregnancy and
mother’s repeated reconciliation with abusive spouse). Violent conduct by a parent
toward the other parent may produce an environment that endangers the physical
or emotional well-being of a child. In re J.T.G., 121 S.W.3d 117, 125 (Tex. App.—
Fort Worth 2003, no pet.).

      Considering all the evidence in the light most favorable to the (E) finding,
assuming the factfinder resolved disputed facts in favor of its finding if a
reasonable factfinder could do so, disregarding all evidence that a reasonable
factfinder could have disbelieved, being mindful of any undisputed evidence
contrary to the finding, and considering that evidence in our analysis, we conclude
that a reasonable factfinder could form a firm belief or conviction that Mother
engaged in conduct or knowingly placed the boys with persons who engaged in
conduct that endangered their physical or emotional well-being. See Tex. Fam.
Code Ann. §§ 161.001(b)(1)(E); Sylvia M., 771 S.W.3d at 203-04 (considering a
mother’s repeated conciliation with an abusive father as evidence of
endangerment).
      As noted above, in reviewing the factual sufficiency of the evidence we
consider and weigh disputed evidence contrary to the finding against all the
evidence favoring the finding. In re A.C., 560 S.W.3d at 631. Mother testified that
since August 2018, she has seen Father briefly to drop off supplies for the children.
Father testified that he has not seen Mother at all since August 2018, and that they


                                         13
have no contact. Grandmother testified that Mother and Father spend holidays and
birthdays together and that the two were together as recently as two months before
trial. According to Grandmother, Father often sneaks into Mother’s apartment.
Grandmother and Mother both confirmed Father is physically abusive toward
Mother, though Father denied ever hitting Mother.

      Considering and weighing the disputed evidence contrary to the finding
against all the evidence favoring the finding, giving due deference to the trial
court’s findings, and after an exacting review of the entire record with a healthy
regard for the constitutional interests at stake, we conclude that in light of the
entire record, the disputed evidence that a reasonable factfinder could not have
credited in favor of the finding is not so significant that a factfinder could not
reasonably have formed a firm belief or conviction that Mother engaged in the
conduct described in subsection (E). See In re A.B., 437 S.W.3d 498, 503 (Tex.
2014); In re J.O.A., 283 S.W.3d at 345. Thus, the trial evidence stands factually
sufficient to support the trial court’s subsection (E) finding.

      Because we conclude the evidence is legally and factually sufficient to
support the trial court’s finding terminating Mother’s parental rights under section
161.001(b)(1)(E), we do not address Mother’s challenge to the trial court’s finding
under subsection (D). See In re T.M.T., No. 14-18-00442-CV, 2018 WL 6053667,
at *11 (Tex. App.—Houston [14th Dist.] Nov. 20, 2018, no pet.) (mem. op.).

      2. Best Interest of the Children

      Texas courts presume that keeping children with their natural parent serves
the children’s best interest. In re U.P., 105 S.W.3d 222, 230 (Tex. App.—Houston
[14th Dist.] 2003, pet. denied). The Department carries the burden of rebutting that
presumption. Id. Proof of acts or omissions under section 161.001(b)(1) is
probative of the best-interest issue. See In re S.R., 452 S.W.3d at 366. The
                                           14
considerations the trier of fact may use to determine the best interest of the child,
known as the Holley factors, include:

      (1) the desires of the children;
      (2) the present and future physical and emotional needs of the children;
      (3) the present and future emotional and physical danger to the children;
      (4) the parental abilities of the persons seeking custody;
      (5) the programs available to assist those persons seeking custody in
      promoting the best interest of the children;
      (6) the plans for the children by the individuals or agency seeking custody;
      (7) the stability of the home or proposed placement;
      (8) acts or omissions of the parent that may indicate the existing parent-child
      relationship is not appropriate; and
      (9) any excuse for the parents’ acts or omissions.
Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976); In re U.P., 105 S.W.3d at
230; see also Tex. Fam. Code Ann. § 263.307(b) (listing factors to consider in
evaluating parents’ willingness and ability to provide the children with a safe
environment). A finding in support of “best interest” does not require proof of any
unique set of factors, nor does it limit proof to any specific factors. See Holley, 544
S.W.2d at 371–72.

      1. The desires of the children

      At the time of trial, the boys were two and three years old. Zach had been
living with the foster family since he was three months old. Adam had been with
the family since he was seventeen months old. Foster Mother testified that the boys
never ask about Mother. Evidence shows Mother made nearly all of her scheduled
supervised visits with them. When children are too young to express their desires,
the factfinder may consider their circumstances, for example that a child has
bonded with the foster family, is well cared for in the current placement, and has


                                          15
spent minimal time with a parent. In re J.D., 436 S.W.3d 105, 118 (Tex. App.—
Houston [14th Dist.] 2014, no pet.). Foster Mother testified that the boys are
bonded with her entire family. According to Foster Mother, the boys are “very
attached to” their older foster sisters.

      2. The stability of the home or proposed placement

      Texas courts recognize as a paramount consideration in the best-interest
determination the children’s need for a “stable, permanent home.” See In re K.C.,
219 S.W.3d 924, 927 (Tex. App.—Dallas 2007, no pet.). Therefore, evidence
about the present and future placement of the children is relevant to the best-
interest determination. See In re C.H., 89 S.W.3d 17, 28 (Tex. 2002).

      Mother and Father were evicted from their most recent apartment in August
of 2018, for failure to pay rent. Before that, Father allegedly was selling drugs out
of their apartment and police found a gun there. According to the Department
investigator and Grandmother, Father often visits Mother’s new apartment.

      The foster parents have provided Zach and Adam with a stable home, free of
crime, domestic abuse, and drugs. The foster family attends church on a weekly
basis and each boy has his own bedroom in their home.

      3. Acts or omissions of the parent that may indicate the existing parent-
         child relationship is not appropriate and any excuses for acts or
         omissions.
      The evidence shows a pattern of Mother returning time and again to an
abusive relationship. Mother allowed her one-month-old infant (Zach) and one-
year-old toddler (Adam) to live in a home with drugs and a gun easily accessible to
young children. Mother’s only responses for these actions was her assurance that
each time would be “the last time.” Mother told the trial court that she never sees
Father, except briefly when he drops off baby supplies. Grandmother testified she

                                           16
had seen Mother and Father together on many occasions. Mother denied that she
was still in a romantic relationship with Father. Mother proffered no explanation
for her positive drug test. Instead, she denied any drug use. Mother accepted no
responsibility for her poor choices. Though Mother completed her family services
plan, Mother did not show an ability to learn from her mistakes or from her
parenting classes.

       4. The present and future emotional and physical danger to the
          children
       As already discussed, the evidence supports the trial court’s finding that
Mother engaged in conduct or knowingly placed Adam and Zach with persons who
engaged in conduct that endangered their physical or emotional well-being.
Evidence supporting termination of Mother’s parental rights under the grounds
listed in section 161.001(b)(1) also can be considered in support of a finding that
termination is in a child’s best interest. See In re C.H., 89 S.W.3d at 27. A fact-
finder also may infer that past conduct endangering a child’s well-being may recur
in the future if the child is returned to the parent. In re A.J.E.M.-B., No.14-14-
00424-CV, 2014 WL 5795484 at *16 (Tex. App.—Houston [14th Dist.] Nov. 6,
2014, no pet.) (mem. op.). This factor weighs in favor of termination.

       Applying the applicable Holley factors to the evidence, we conclude that
legally and factually sufficient evidence supports the trial court’s finding that
termination of Mother’s parental rights is in the children’s best interest.

                                     III. CONCLUSION

       Having found the evidence legally and factually sufficient to support the trial
court’s finding terminating Mother’s parental rights under section 161.001(b)(1)(E)
and that termination is in the children’s best interest, we affirm the judgment of the
trial court.

                                          17
                               /s/           Kem Thompson Frost
                                             Chief Justice



Panel consists of Chief Justice Frost and Justices Wise and Hassan.




                                        18